      Case 1-18-43991-jmm                Doc 87        Filed 11/16/20    Entered 11/16/20 13:02:37




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In the matter of:

Reassignment of Certain Cases Pending                                   ADMINISTRATIVE ORDER No. 707
Before the Honorable Robert E. Grossman
----------------------------------------------------------x


                  WHEREAS, the United States Court of Appeals for the Second Circuit having

appointed Jil Mazer-Marino a bankruptcy judge in this district, to sit in Brooklyn, New York; it is

                  ORDERED, that effective November 16, 2020, those cases specified on the annexed

list be and they are hereby reassigned to Bankruptcy Judge Jil Mazer-Marino, along with any related

pending adversary proceedings; and it is further

                  ORDERED, that the Clerk of Court is directed to take all steps necessary to effectuate

the reassignment of said cases and proceedings.


Dated: Central Islip, New York
       November 16, 2020
                                                           S/ Hon. Alan S. Trust
                                                        Honorable Alan S. Trust
                                                        Chief United States Bankruptcy Judge
           Case 1-18-43991-jmm             Doc
                                            REG 87  Filed
                                                PENDING   11/16/20
                                                        CHAPTER      Entered 11/16/20 13:02:37
                                                                13 CASES

Judge Mazer‐Marino   Judge Mazer‐Marino, Judge Mazer‐Marino, Judge Mazer‐Marino, Judge Mazer‐Marino, Judge Mazer‐Marino,
                     cont.....           cont…..             Cont…..             cont…..             cont…..
14‐41447             17‐44800            18‐43866            19‐40444            19‐44281            19‐47518
14‐45559             17‐45015            18‐43990            19‐40496            19‐44304            19‐47607
15‐43098             17‐45017            18‐43991            19‐40623            19‐44459            20‐40064
15‐43843             17‐45080            18‐44057            19‐40627            19‐44606            20‐40068
15‐44234             17‐45123            18‐44192            19‐40671            19‐44607            20‐40122
15‐44614             17‐45135            18‐44465            19‐40708            19‐44656            20‐40135
15‐44832             17‐45143            18‐44466            19‐40738            19‐44815            20‐40147
16‐40552             17‐45330            18‐44502            19‐40854            19‐44823            20‐40195
16‐40831             17‐45417            18‐44511            19‐40890            19‐44827            20‐40235
16‐40986             17‐45443            18‐44518            19‐40942            19‐44867            20‐40287
16‐41433             17‐45469            18‐44595            19‐41106            19‐44888            20‐40305
16‐42045             17‐45480            18‐44611            19‐41124            19‐44892            20‐40324
16‐42652             17‐45566            18‐44634            19‐41129            19‐44900            20‐40347
16‐43143             17‐45799            18‐44652            19‐41177            19‐44941            20‐40388
16‐43232             17‐45868            18‐44961            19‐41186            19‐44952            20‐40395
16‐43478             17‐45961            18‐45018            19‐41473            19‐44953            20‐40469
16‐43579             17‐45996            18‐45019            19‐41574            19‐45242            20‐40619
16‐43702             17‐46034            18‐45033            19‐41600            19‐45281            20‐40678
16‐43705             17‐46047            18‐45035            19‐41671            19‐45286            20‐40692
16‐44605             17‐46186            18‐45052            19‐41675            19‐45296            20‐40699
16‐44609             17‐46297            18‐45082            19‐41676            19‐45303            20‐40704
16‐44909             17‐46306            18‐45113            19‐41730            19‐45329            20‐40749
16‐44918             17‐46544            18‐45170            19‐41731            19‐45358            20‐40755
16‐45540             17‐46652            18‐45184            19‐41766            19‐45419            20‐40797
16‐45608             17‐46799            18‐45208            19‐41878            19‐45421            20‐40817
16‐45611             18‐40021            18‐45229            19‐41994            19‐45473            20‐40838
16‐45615             18‐40130            18‐45264            19‐42063            19‐45476            20‐40849
17‐40152             18‐40211            18‐45751            19‐42099            19‐45508            20‐40858
17‐40348             18‐40494            18‐45773            19‐42133            19‐46002            20‐40863
17‐40887             18‐40525            18‐45774            19‐42156            19‐46019            20‐40871
17‐40922             18‐40580            18‐45911            19‐42159            19‐46118            20‐40977
17‐40923             18‐40600            18‐46045            19‐42209            19‐46120            20‐41038
17‐40929             18‐40751            18‐46051            19‐42241            19‐46160            20‐41060
17‐41364             18‐40757            18‐46147            19‐42328            19‐46184            20‐41111
17‐41480             18‐40948            18‐46207            19‐42549            19‐46211            20‐41170
17‐41535             18‐40997            18‐46279            19‐42568            19‐46237            20‐41197
17‐41629             18‐41009            18‐46391            19‐42602            19‐46273            20‐41201
17‐42148             18‐41048            18‐46418            19‐42757            19‐46313            20‐41202
17‐42316             18‐41546            18‐46432            19‐42871            19‐46384            20‐41252
17‐42346             18‐41618            18‐46525            19‐42915            19‐46429            20‐41253
17‐42434             18‐41751            18‐46531            19‐43067            19‐46454            20‐41254
17‐42440             18‐41752            18‐46768            19‐43071            19‐46545            20‐41463
17‐42755             18‐41819            18‐46810            19‐43143            19‐46593            20‐41499
17‐42763             18‐41828            18‐46814            19‐43209            19‐46720            20‐41579
17‐42764             18‐41991            18‐46815            19‐43214            19‐46721            20‐41905
17‐42933             18‐42011            18‐46818            19‐43276            19‐46799            20‐41914
17‐42934             18‐42020            18‐46941            19‐43278            19‐46802            20‐41942
17‐42955             18‐42035            18‐46942            19‐43330            19‐46813            20‐42069
17‐42994             18‐42073            18‐46952            19‐43334            19‐46840            20‐42164
17‐43421             18‐42244            18‐46963            19‐43398            19‐46855            20‐42168
17‐43457             18‐42258            18‐46984            19‐43436            19‐46862            20‐42189
17‐43462             18‐42285            18‐46985            19‐43517            19‐46900            20‐42190
17‐43496             18‐42558            18‐46990            19‐43648            19‐46904            20‐42480
17‐43977             18‐42604            18‐47004            19‐43673            19‐46922            20‐42517
17‐44000             18‐42785            18‐47126            19‐43805            19‐46952            20‐42531
17‐44056             18‐42797            18‐47192            19‐43831            19‐46993            20‐42615
17‐44181             18‐42825            19‐40077            19‐43861            19‐47046            20‐42742
17‐44190             18‐42868            19‐40083            19‐43887            19‐47052            20‐42790
17‐44353             18‐43151            19‐40146            19‐44001            19‐47082            20‐42917
17‐44385             18‐43162            19‐40155            19‐44108            19‐47264            20‐42935
17‐44529             18‐43281            19‐40156            19‐44113            19‐47268            20‐42958
17‐44621             18‐43344            19‐40159            19‐44126            19‐47289            20‐42998
17‐44651             18‐43701            19‐40212            19‐44176            19‐47358            20‐43237
17‐44669             18‐43743            19‐40333            19‐44241            19‐47455            20‐43299
17‐44695             18‐43834            19‐40334            19‐44245            19‐47458            20‐43312
17‐44730             18‐43865            19‐40414            19‐44260            19‐47461            20‐43331
Case 1-18-43991-jmm   Doc
                       REG 87  Filed
                           PENDING   11/16/20
                                   CHAPTER      Entered 11/16/20 13:02:37
                                           13 CASES



                      Judge Mazer‐Marino, cont…..
                                 20‐43433
                                 20‐43461
                                 20‐43611
                                 20‐43629




               REG PENDING ADVERSARY PROCEEDING

                           Judge Mazer‐Marino
                                 17‐01050
